EXHIBIT 10.12

 

SUPPLEMENTAL INDENTURE (this “Supplemental Indenture”), dated as of September 6,
2005, among  Foundation Mining, LP, a Delaware limited partnership (the “New
Guarantor”), a subsidiary of Foundation Coal Corporation, a Delaware corporation
(“Holdings”), Foundation PA Coal Company, LLC, a Delaware limited liability
company (fka Foundation PA Coal Company, a Delaware corporation) (the “Company”)
and The Bank of New York, a New York banking corporation, as trustee under the
Indenture referred to below (the “Trustee”).

 

W I T N E S S E T H

 

WHEREAS, the Company and the existing Guarantors have heretofore executed and
delivered to the Trustee an indenture (as amended, supplemented or otherwise
modified, the “Indenture”), dated as of July 30, 2004 providing for the issuance
of 7 ¼% Senior Notes due 2014 (the “Notes”);

 

WHEREAS, Section 4.17 of the Indenture provides that under certain circumstances
the New Guarantor shall execute and deliver to the Trustee a supplemental
indenture pursuant to which the New Guarantor shall unconditionally guarantee
all of the Company’s  Obligations under the Notes and the Indenture on the terms
and conditions set forth herein (the “Note Guarantee”); and

 

WHEREAS, pursuant to Section 9.01 of the Indenture, the Trustee, the Company and
the existing Guarantors are authorized to execute and deliver this Supplemental
Indenture.

 

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt of which is hereby acknowledged, the New
Guarantor, the

 

--------------------------------------------------------------------------------


 

Company and the Trustee mutually covenant and agree for the equal and ratable
benefit of the Holders of the Notes as follows:

 

1.             DEFINED TERMS.  Defined terms used herein without definition
shall have the meanings assigned to them in the Indenture.

 

2.             AGREEMENT TO GUARANTEE.  The New Guarantor hereby agrees, jointly
and severally with all existing Guarantors (if any), to provide an unconditional
Guarantee on the terms and subject to the conditions set forth in Article 10 of
the Indenture and to be bound by all other applicable provisions of the
Indenture and the Notes and to perform all of the obligations and agreements of
a Guarantor under the Indenture.

 

3.             NO RECOURSE AGAINST OTHERS.  No past, present or future director,
manager, officer, employee, incorporator, stockholder or member of Holdings, any
parent entity of Holdings or any Subsidiary, as such, will have any liability
for any obligations of the Company or the Guarantors under the Notes, this
Indenture, the Note Guarantees or for any claim based on, in respect of, or by
reason of, such obligations or their creation.  Each Holder of Notes by
accepting a Note waives and releases all such liability.  The waiver and release
are part of the consideration for issuance of the Notes.  The waiver may not be
effective to waive liabilities under the federal securities laws.

 

4.             NOTICES.  All notices or other communications to the New
Guarantor shall be given as provided in Section 12.02 of the Indenture.

 

5.             RATIFICATION OF INDENTURE; SUPPLEMENTAL INDENTURES PART OF
INDENTURE.  Except as expressly amended hereby, the Indenture is in all respects
ratified and confirmed and all the terms, conditions and provisions thereof
shall remain in full force and effect.  This Supplemental Indenture shall form a
part of the Indenture for all purposes,

 

2

--------------------------------------------------------------------------------


 

and every holder of Notes heretofore or hereafter authenticated and delivered
shall be bound hereby.

 

6.             GOVERNING LAW.  THIS INDENTURE, THE NOTES AND THE NOTE GUARANTEES
SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF
NEW YORK.

 

7.             COUNTERPARTS.  The parties may sign any number of copies of this
Supplemental Indenture.  Each signed copy shall be an original, but all of them
together represent the same agreement.

 

8.             EFFECT OF HEADINGS.  The Section headings herein are for
convenience only and shall not affect the construction hereof.

 

9.             TRUSTEE MAKES NO REPRESENTATION.  The Trustee makes no
representation as to the validity or sufficiency of this Supplemental
Indenture.  The statements and recitals herein are deemed to be those of the New
Guarantor and the Company and not of the Trustee.

 

[Signature Page Follows]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Supplemental Indenture
to be duly executed, all as of the date first above written.

 

Dated:  September 6, 2005

 

 

FOUNDATION MINING, LP

 

By:

Pennsylvania Services Corporation,

 

 

General Partner

 

 

 

 

 

 

By:

/s/ Frank J. Wood

 

 

Name:

Frank J. Wood

 

Title:

Vice President

 

 

 

 

 

 

 

FOUNDATION PA COAL COMPANY, LLC

 

 

 

 

 

 

 

By:

/s/ James L. Anderson, Jr.

 

 

Name:

James L. Anderson, Jr.

 

Title:

Vice President

 

 

 

 

 

 

 

THE BANK OF NEW YORK

 

as Trustee

 

 

 

 

 

 

 

By:

/s/ Dorothy Miller

 

 

Name:

Dorothy Miller

 

Title:

Authorized Signatory

 

 

4

--------------------------------------------------------------------------------